Case 5:13-cv-00197-JAK-SP Document 121 Filed 09/29/20 Page 1 of 2 Page ID #:1210



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   State Farm Life Insurance Company,          Case No. 5:13-cv-00197-JAK (SPx)
  12             Plaintiff,                        AMENDED JUDGMENT
  13   v.
  14   Marsha Esswein; Karen Lynn Esswein
  15   Flore; The Esswein Family Trust,
       Dated 10/25/84; and The Estate of
  16   Richard Esswein,

  17             Defendants in Interpleader.

  18
               Based on a review of the Stipulation for Judgment filed by Defendants in
  19
       Interpleader Marsha Esswein and Karen Lynn Esswein Flore on September 23,
  20
       2020 (the “Stipulation” (Dkt. 119)) and the Stipulated Judgment in Interpleader
  21
       entered in this matter on June 13, 2013 (the “Stipulated Judgment” (Dkt. 24)),
  22
       judgment is entered as follows:
  23
            1. Judgment is entered in favor of Defendant in Interpleader Karen Lynn
  24
               Esswein Flore.
  25
            2. The Clerk of the Court shall disburse the funds deposited with the Court by
  26
               Plaintiff State Farm Life Insurance Company in the amount of $178,919.65
  27
               and all subsequently accrued interest, to Karen Lynn Esswein Flore, by check
  28
Case 5:13-cv-00197-JAK-SP Document 121 Filed 09/29/20 Page 2 of 2 Page ID #:1211



   1         made payable to the Client Trust Account of Douglas W. Gastélum and
   2         delivered to Mr. Gastélum at 1374 South Mission Road, Suite 505,
   3         Fallbrook, California, 92028. The check shall be delivered with a copy of the
   4         calculations used to determine the amount and by means that includes a
   5         tracking method and information.
   6      3. Karen Lynn Esswein Flore shall recover the court costs she has incurred and

   7         is ordered to submit a Bill of Costs within 20 days of entry of this Judgment.

   8         In light of the foregoing, Defendant in Interpleader Karen Lynn Esswein

   9   Flore’s Motion and Application to Lift Stay (Dkt. 115) and Motion for Judgment
       (Dkt. 116) are MOOT. All dates and deadlines in this action are vacated, and the
  10
       action is DISMISSED.
  11
  12
             IT IS SO ORDERED.
  13
  14
       Dated: September 29, 2020             __________________________________
  15                                         John A. Kronstadt
                                             United States District Judge
  16
  17   cc: Fiscal
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
